Title: To James Madison from Benjamin Hawkins, 9 August 1783
From: Hawkins, Benjamin
To: Madison, James


Dear Sir.
Princeton August the 9th. 1783
I thank you for the new publication you sent me. We have letters from Mr. Dana up to the 14th of april O.S. he has communicated his Mission to the vice Chancellor count Osterman and instead of being received, after a second communication, as he expected, he upon invitation visited the count, who made a verbal communication, in substance as follows
1st. That her majesty could not consistent with the character of a mediator receive a minister from the United States ’till the conclusion of the definitive treaty between France, Spain and Great Britain
2nd. That she could not even then do it, consistent with the laws of neutrality while his letter of Credence bore date prior to the acknowledgement of their independence by the king of Great Britain.
3 That she could not do it regularly while his letters of credence bore date before she herself had acknowledged their independence
4 That she could not do it consistently before a minister had been received from the United States in Great Britain.
Mr. Dana mentions something like, his being about to leave Russia as soon as, the season, will admit of traveling, and that he intends to send a memorial to the Count; I assure you I fear, he will take for his guide the conduct of M. J. A. on a similar occasion
I have the honor to be, Dear Sir, Your most obedient & most humble Servant
Benjamin Hawkins
We have ten states, Mass. Rh. Con. N.Y N.J: Pen. Ma. Virgin N & S Carolina
 